Citation Nr: 1114173	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for the period from November 20, 2006, to July 7, 2009, for lumbar spine degenerative disc disease with osteoarthritis.

2.  Entitlement to a disability rating greater than 40 percent from July 8, 2009, to the present, for lumbar spine degenerative disc disease with osteoarthritis.

3.  Entitlement to a disability rating greater than 10 percent for hypertensive vascular disease and cerebrovascular disease.

4.  Entitlement to a disability rating greater than 10 percent for post-operative left knee injury residuals with degenerative arthritis.

5.  Entitlement to a disability rating greater than 10 percent for left knee instability associated with post-operative left knee injury residuals with degenerative arthritis.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979 and from June 1981 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in North Little Rock, Arkansas.

In February 2009, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.

The Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the issue is inferred by way of the record and the Veteran's recent assessment of a 70 percent combined rating.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Also, in the June 2009 Board decision, the issues related to the Veteran's left and right hips, right shoulder, PTSD, and erectile dysfunction were remanded so that the Veteran could be provided with a Statement of the Case (SOC) and opportunity to perfect the appeals of these issues.  The SOC was issued in August 2010, but the Veteran did not subsequently file a substantive appeal.  As such, these issues are not within the Board's jurisdiction and will not be further discussed.


FINDINGS OF FACT

1.  Forward flexion of the lumbar spine was limited to 30 degrees due to pain throughout the course of the Veteran's appeal.  

2.  The Veteran's lumbar spine disability was not limited due to ankylosis or incapacitating episodes requiring physician-prescribed bed rest at any time during the course of the Veteran's appeal.

3.  Since November 20, 2006, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  Since November 20, 2006, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  The Veteran's hypertension is not manifested by diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more.

6.  At no point during the period on appeal did the Veteran's left knee manifest any ankylosis, flexion limited to 60 degrees or less, and/or extension limited to 10 degrees or more.

7.  At no point during the period on appeal did the Veteran's left knee disability manifest more than slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria are met for a 40 percent rating for lumbar spine degenerative disc disease with osteoarthritis from November 20, 2006, to the present.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2010). 

2.  The criteria are not met for a rating in excess of 40 percent rating for lumbar spine degenerative disc disease with osteoarthritis.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2010). 

3.  Since November 20, 2006, the criteria for a separate 10 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

4.  Since November 20, 2006, the criteria for a separate 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

5.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, DC 7101 (2010).

6.  The criteria for an evaluation in excess of 10 percent for post-operative left knee injury residuals with degenerative arthritis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, DC 5010-5260 (2010).

7.  The criteria for an evaluation in excess of 10 percent disabling for left knee instability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

In February 2007, prior to the May 2007 rating decision under appeal, VA sent the Veteran a letter informing him of the evidence necessary to establish his claims.  He was notified of what was necessary to establish an increased rating, what evidence he was expected to provide, and what VA would obtain on his behalf, as well as the type of evidence necessary to establish an effective date and a disability rating.  And, in an August 2008 letter, he was also notified of the relevant rating criteria and the particular evidence that would be helpful in establishing his back, knee, and hypertension rating claims.  Although the 2008 letter was not provided prior to the rating decision at issue, the claims were readjudicated by way of the October 2010 Supplemental Statement of the Case (SSOC) and the Veteran was given adequate time to respond.  Thus, despite a slight deficiency in the timing of one of the letters, they have nonetheless satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post-service VA treatment records have been associated with the claims folder.  The Veteran was also afforded VA examinations in 2007 and again in 2010, and the examination reports are in the claims folder and were reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.

The Veteran was also afforded a Board hearing in February 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned AVLJ discussed the necessary evidentiary requirements and potential helpful evidence with the Veteran.  In fact, the Veteran was able to provide pertinent evidence as to the current severity of his symptoms, which was considered in this decision.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for VA benefits.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

Increased Rating

The Veteran seeks higher ratings for his lumbar spine, left knee and hypertension disabilities.  In November 2006, he filed a claim for a total disability rating based upon individual unemployability (TDIU).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the Court recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  Further, the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar Spine

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which assesses ratings for Intervertebral Disc Syndrome.  He is receiving a 20 percent rating for the period between November 20, 2006, the date of his claim, and July 7, 2009.  For the period from July 8, 2009, through to the present, the assigned rating is 40 percent.  The question in this case is whether an increase is warranted for either period of time.

Where, as here, a Veteran has intervertebral disc syndrome, the condition may be evaluated either based on the total duration of incapacitating episodes over the past twelve months under Diagnostic Code 5243, or by combining, under 
38 C.F.R. § 4.25, separate ratings of chronic orthopedic and neurologic impairment, whichever method results in the higher rating.

The formula for rating intervertebral disc disease based on incapacitating episodes provides that a 20 percent evaluation is assigned for intervertebral disc disease with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months. An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The schedular criteria of the General Rating Formula for the thoracolumbar spine provide that a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Also, under the General Rating Formula for Diseases and Injuries of the Spine, an increase may be available based upon limitation of motion of the Veteran's lumbar spine.  In particular, with forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, a 40 percent disability rating is warranted.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

The evidence available for review during the course of this appeal includes VA examination reports in 2006, 2007 and 2009, as well as hearing testimony and outpatient treatment.  All evidence was reviewed by the Board.

In May 2006, a VA examiner reported the Veteran as having tenderness to palpation of the lower lumbar spine and postersuperior left sciatic region.  Straight leg reflex was noted as 20 degrees on the left "causing the posterior lumbar and sciatic discomfort."  Range of motion of the lumbar spine was not reported, although no ankylosis was noted either.  No incapacitating episodes were reported.

At the time of the March 2007 examination, the Veteran reported an increasing level of pain since the prior examination.  He rated his pain as a 9 on a scale of 0 to 10, and reported that it is constant with no flare-ups, and no incapacitating episodes.  The Veteran again reported pain that radiates to the left leg.  The examiner noted the Veteran's trouble bending, with forward flexion limited by pain at 50 degrees.  With repetition, there was no additional loss of range of motion due to pain, weakness, fatigue, or incoordination.  

The Veteran again described his difficulty and pain when bending forward and backward.  He reported that at the March 2007 examination, he had bent forward through the pain, rather than stopping at the point of pain.  See hearing transcript at page 15.  He also noted pain that radiates from his back down to his knee on both sides.  Id. at page 16.  Following this examination, the Board remanded the matter for an additional VA examination, which was completed in July 2009.

The Veteran continued to report constant back pain with no flare-ups.  The Veteran reported self-prescribed bed rest for two days at a time, up to ten times per year, but no physician prescribed bed rest.  He did report again that he has left and right sided radiculopathy from his back down both lower extremities to the calf, although on the right more than left.  No bladder or bowel disturbance was reported.  Physical examination revealed no spasm, heat or tenderness.  Forward flexion was limited to 30 degrees, with repetition causing limitation by pain, but not by weakness, fatigability or loss of endurance.  Due to the Veteran's limited flexion, the rating was increased to 40 percent, effective the date of this examination report.  The Board again notes, however, that the May 2006 examiner failed to report on the Veteran's range of motion, and the Veteran himself acknowledged not reporting the onset of pain at the March 2007 examination.  Thus, when looking at this claim in the light most favorable to the Veteran, it appears that the Veteran's lumbar flexion was limited throughout the course of this appeal, and was only accurately measured at the most recent VA examination.  Thus, by extending the benefit of doubt to the Veteran, the Board finds that his lumbar flexion was essentially limited by pain to 30 degrees or less throughout the course of this appeal, and therefore the 40 percent rating should be effective dating back to the date of his November 2006 claim.  At no time, however, has ankylosis been suggested by the record, and incapacitating episodes involving physician-prescribed bed rest were also not reported, so a rating in excess of 40 percent is not warranted at any time throughout the course of this appeal.

Further, the Board acknowledges the Veteran's consistent complaint of radiating pain down his legs throughout the course of the appeal.  All VA examination reports during this appeal period confirm that the Veteran has back pain that radiates down both legs to his calves.  As discussed above, VA examiners also describe this as sciatic pain.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  The Veteran's records continued symptoms of radiculopathy to the left and right lower extremities.  Resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports his entitlement to a separate 10 percent rating, and no more, under Diagnostic Code 8520, for radiculopathy of the left lower extremity, and for radiculopathy of the right lower extremity. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart.  The Board finds that the Veterans symptoms were consistent throughout the entire period on appeal, and the 40 percent rating and separate 10 percent radiculopathy ratings accurately represent the current severity of his disabilities.  No additional staged ratings are warranted.

Hypertension

The Veteran contends that his hypertension is more severely disabling than the rating reflects.  Evaluations for hypertension are assigned under 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent evaluation is warranted in cases of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The Veteran's current rating is 10 percent.  For an increase to 20 percent, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation contemplates diastolic pressure predominantly 120 or more.  Finally, a 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.

For the entire period on appeal, the Veteran's hypertension has not been productive of diastolic pressure predominately 110 or more, or systolic pressure of 200 or more, as required for a higher 20 percent disability rating under DC 7101. 

At the time of his February 2006 VA examination, the Veteran reported hypertension that "is well controlled with the readings in the 130/80 range with frequent blood pressure checks at home."  Examination on that day revealed a blood pressure reading of 152/95.  Prior readings included 137/82, 132/82, and 111/68.  The March 2007 VA examiner also noted readings in the outpatient reports of 99/57, and 137/82.  On the day of that examination, the Veteran's blood pressure was 147/81.  The Veteran was most recently examined in September 2010, at which time he brought the examining physician outside blood pressure readings of 160/101, 159/99 and 163/98 from the month before.  Readings on the day of the examination were 146/98, 133/100, and 140/94.  Thus, the highest reading during this appeal is that found in the most recent examination report.  163/98 is the highest reading noted in the record.  There were no documented blood pressure readings of diastolic pressure readings predominately 110 or more or; systolic pressure predominately 200 or more, for any period as required to meet the criteria for a higher 20 percent rating.  In fact, none of the blood pressure readings during the appeal period show a diastolic reading of 110 or a systolic reading of 200.  Thus, a 20 percent rating is not supported at any point in the appeals period.

Left Knee

The Veteran's left knee disabilities are currently evaluated as 10 percent disabling for left knee arthritis pursuant to 38 C.F.R. § 4.71a, DC 5010-5260, and a 10 percent disabling for left knee instability pursuant to 38 C.F.R. § 4.71a, DC 5257.  The Veteran seeks an increase for both.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The applicable rating criteria include Diagnostic Code 5257.  Under this code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee, and a 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, the provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to painful motion and functional loss due to pain are not applicable because Diagnostic Code 5257 is not predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Diagnostic Codes 5260 and 5261 evaluate knee disabilities based upon limitation of motion.  Diagnostic Code 5260 is used to evaluate knee disabilities based upon limitation of flexion of the knee.  It provides for a 0 percent rating when flexion is limited to 60 degrees or less and a compensable (10 percent) rating when flexion is limited to 45 degrees or less.  38 C.F.R. § 4.71a, DC 5260.  DC 5261 is used to evaluate knee disabilities based upon limitation of extension of the knee, and provides for a 0 percent rating for extension limited to 5 degrees of more and a compensable (10 percent) rating when extension is limited to 10 degrees or more.  38 C.F.R. § 4.71a, DC 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

DC 5010, the code under which the Veteran is currently rated for right knee arthritis, directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage) and 5262 (impairment of the tibia and fibula).

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a Veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or DC 5261 to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or DC 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45, and 4.59.

In addition, separate evaluations under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept.  17, 2004).

The Board again notes that the Veteran is already in receipt of separate limitation of motion and instability evaluations for his left knee disability.

The first VA examination during this appeal was in March 2007.  The Veteran reported weakness in his left knee causing it to give way and causing falls.  Physical examination revealed mild laxity.  Chronic pain, with no flare-ups was reported.  Range of motion was measured as 0 degrees extension and 120 degrees flexion.  Repetitive use caused pain, but no change in range of motion.  At the February 2009 hearing, the Veteran reported that his range of motion was further limited and that his instability increased since the March 2007 examination.  See hearing transcript at page 11.  Thus, the Board remanded the issue in June 2009 for a new examination.

In July 2009, the Veteran reported that his left knee locks and "gives way on rare occasions."  The examiner noted that he does not wear a knee brace or any other corrective device to ambulate.  Physical examination revealed a normal gait, but mild to moderate crepitation with movement.  There was no warmth, swelling or effusion, and at the time of this examination, the examiner could not demonstrate laxity on the left.  Flexion was to 125 degrees on three repeats without pain, weakness, fatigability, or loss of endurance.  

The Board finds that entitlement to an evaluation in excess of 10 percent disabling for the limitation of motion component of the Veteran's service-connected left knee disability is not warranted.  At no point during the period on appeal did the Veteran's knee manifest any ankylosis, flexion limited to 60 degrees or less, and/or extension limited to 10 degrees or more.  Therefore, the Board finds that the Veteran is not entitled to a higher evaluation for the limitation of motion component of his service-connected left knee disability and is not entitled to separate compensable evaluations for either limitation of flexion or limitation of extension of the right knee.  As such, entitlement to an evaluation in excess of 10 percent disabling for service-connected left knee arthritis is denied.  Also, entitlement to an evaluation in excess of 10 percent disabling for left knee instability is not warranted.  At no point during the period on appeal did the Veteran's left knee disability manifest more than slight lateral instability.  The laxity reported was noted as mild or not existent, and the Veteran himself described the occasions on which his knee gave way as "rare." As such, entitlement to an evaluation in excess of 10 percent disabling for the Veteran's left knee instability is denied.  The Board has considered and finds that the criteria found under DCs 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage) and 5262 (impairment of the tibia and fibula) are inapplicable as no such manifestations of left knee were shown during this time period.

With regard to each of the claims discussed, above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims denied, for the reasons noted above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Veteran's disabilities, individually, do not warrant referral for extraschedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no referral is warranted in this case as the rating criteria contemplate his disability and the factual findings simply show that a higher rating is not warranted.  The rating criteria are thus adequate to evaluate the Veteran's disabilities and thus, referral for extraschedular consideration is not warranted.  The Board notes that the impact of the Veteran's disabilities on his employment will be considered on adjudication of the TDIU claim, discussed in the remand, below.


ORDER

Subject to the laws and regulations regarding monetary benefits, effective November 20, 2006, a 40 percent rating, and no more, for lumbar spine degenerative disc disease with osteoarthritis, is granted. 

A rating in excess of 40 percent for lumbar spine degenerative disc disease with osteoarthritis, from July 8, 2009, to the present, is denied. 

Subject to the law and regulations regarding monetary benefits, a separate rating of 10 percent, but no higher, for neurological impairment analogous to radiculopathy of the right lower extremity is granted, effective November 20, 2006. 

Subject to the law and regulations governing payment of monetary benefits, a separate rating of 10 percent, but no higher, for radiculopathy of the left lower extremity is granted, effective November 20, 2006.

A rating in excess of 10 percent for hypertensive vascular disease and cerebrovascular disease is denied.

A rating in excess of 10 percent for post-operative left knee injury residuals with degenerative arthritis is denied.

A rating in excess of 10 percent for left knee instability associated with post-operative left knee injury residuals with degenerative arthritis is denied.


REMAND

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claims.  In light of Rice, the Board finds that this aspect of the Veteran's claim for a higher rating for his back, knee, and hypertension disabilities must be remanded for further development.  In this regard, the Board observes that the Veteran's combined disability rating meets the schedular requirement for a TDIU set forth in 38 C.F.R. § 4.16(a).  The evidence also suggests that he has not worked for many years due to physical disability.  See July 2009 VA examination report.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.

The July 2009 VA examiner noted that the Veteran has not worked in 18 years, and that he "does not see the Veteran returning to work," but there was no assessment as to whether the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  This issue, therefore, must be remanded for an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  Adjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


